Garleton, J.,

delivered the opinion of the court.
This action is brought by the endorser of a promissory note, made payable on its face at the Bank of Louisiana, in New-Orleans. The note is annexed, as making a part of the petition, in which the plaintiff avers, “that at the proper . r , . time, due and legal demand was made of the payment or said note, at the proper place, and payment refused.”
Two of the defendants, Thomas J. Wells and James D. . Spurlock, after pleading the general issue, allege, that no demand of payment has been made at the Bank of Louisiana, in the city of New-Orleans, where the note sued on •was made payable, and that no allegation of said demand is made in plaintiff’s petition.
*588T.ATEnnrr.T.~ welis.
There was judgment against all the defendants, two of whom, Wells and Spurlock, appealed. At the trial of the cause, the plaintiff offered evidence to prove that demand was made of the payment of the note, at the place indicated on its face. The counsel for the appellants objected to the introduction of this testimony, on the ground set out in their answer. But the court overruled their objection, and we think correctly, for the averments in the petition, taken in connexion with the note, which is made a part of it, are a sufficient allegation of a demand at the place agreed on by the parties, to let in proof of that fact..
It is, therefore, ordered, adjudged, and decreed, that the judgment of the District Court.be affirmed, with costs.